Citation Nr: 0018184	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1963.

The veteran has been rated incompetent.  His cousin has been 
appointed as legal custodian.

This appeal arises from a rating decision of October 1998 
from the Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's schizophrenia causes total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
schizophrenia are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9203, 9204 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In a rating decision in December 1963, service connection for 
"schizophrenic reaction paranoid type in partial remission, 
competent" was granted with a 30 percent disability rating 
assigned.  In a February 1999 rating decision, the disability 
rating for "chronic paranoid schizophrenia" was increased 
to 70 percent.  An August 1999 rating decision rated the 
veteran as incompetent.

A February 1990 letter from the Social Security 
Administration indicates the veteran met the medical 
requirements for disability benefits.  A Social Security 
Administration explanation of determination indicates the 
earliest date the veteran had a disabling impairment due to 
schizophrenia was June 1988.

A private hospital history and physical notes the veteran was 
admitted in May 1997.  He had been living in a shed behind a 
relative's house.  A May 1997 psychiatric evaluation notes 
the veteran was at the facility under court order.  He 
expressed a plethora of psychotic thought.  On the mental 
status examination, the veteran was profoundly disheveled.  
Speech was clear and not pressured although it was pressured 
at admission.  He did have psychotic symptomatology.  The 
assessment was chronic schizophrenia, undifferentiated type 
with acute exacerbation.  The discharge summary notes the 
veteran was discharged in June 1997.  He remained delusional 
believing that he was a member of the CIA and a physician, 
and that the reason that he was being sent to probate court 
was because the care providers did not understand that he was 
adapted for life on other planets.  The discharge diagnosis 
was chronic schizophrenia, undifferentiated type.  He was 
transferred for further inpatient treatment.

A private hospital discharge summary notes the veteran was 
hospitalized based on court order from June 1997 to August 
1997.  On admission, the veteran was extremely delusional and 
had not bathed in two or three years.  He had been living in 
a car for approximately three years and later under a bridge.  
He claimed to be doing research living under the bridge.  The 
summary indicates the veteran was invited to live with a 
cousin but turned the cousin down.  The veteran had ulcers on 
his legs, and had been bleeding his legs and putting baby 
powder on the ulcers.  The veteran had refused to see a 
doctor because he claimed he was a doctor and could cure 
himself.  He also claimed to be the president and a CIA 
agent.  The summary notes speech was loose, there was much 
rambling, he became disoriented and loud, and the content of 
his speech was delusional.  The summary also notes the 
veteran was seen lecturing unseen others during recreation 
and psychological interviews.  The mental status examination 
indicated veteran was somewhat disheveled since he was 
unshaven, and his speech was excessive and very disorganized.  
His mood was described as feeling very relaxed, and affect 
was excited and somewhat angry.  He exhibited grandiose 
delusions but denied hallucinations although they were 
suspected.  During hospitalization, the veteran did not 
discuss delusional ideas and his disorganized speech 
resolved.  His condition improved significantly.  The final 
diagnosis was undifferentiated schizophrenia with episodic 
interepisode symptoms.  The GAF [global assessment of 
functioning] for the past year was 40, 20 on admission, and 
70 upon leaving.

The report of a September 1998 Department of Veterans Affairs 
(VA) examination notes the veteran claimed he heard voices 
and saw things.  The veteran was unkempt and smelled.  He 
answered the questions asked.  He had shaking hands and a 
tremulous voice.  His affect was blunted and his mood was 
anxious.  The veteran continued to hear voices, and he was 
suspicious and paranoid.  There was tangentiality in the 
thought processes.  The veteran denied suicidal or homicidal 
ideation, and he was oriented.  Memory, insight, and judgment 
were fair.  The examiner indicated the veteran was not 
competent.  The Axis I diagnosis was severe chronic paranoid 
schizophrenia.  The examiner indicated that due to his mental 
illness the veteran continued to hear voices, see things, 
isolate himself, and was paranoid and depressed.  The veteran 
did not take a bath for a long time because a person spit 
mucous in the bathtub and he felt it was filthy.  The Axis V 
diagnosis was a GAF value of 40.  The examiner indicated the 
veteran was unable to work, he continued to have auditory and 
visual hallucinations, and he was depressed.

The veteran presented testimony at a personal hearing at the 
RO in January 1999.  The veteran indicated he heard voices 
but was not hearing them at the time of the hearing.  He 
indicated he made a contract on space.  He testified that he 
had not worked since 1982 and was on Social Security 
disability because of his schizophrenia.  He also testified 
that until a car was stolen, he lived in it and had 
electronics that he made to correspond with space.  The 
veteran's cousin also presented testimony.  The veteran's 
cousin testified the veteran lived alone in an apartment and 
thought he was God and the president, that he worked for the 
CIA or FBI, he was a guerilla, made deals with space, and 
talked with people in space.  The veteran's cousin indicated 
that the veteran was not capable of taking his medication if 
he weren't there.  He also testified that he saw to it that 
the veteran's home was clean and that the veteran was not 
good about keeping himself clean without being reminded.  The 
veteran's cousin indicated the veteran would be in a severe 
situation without his help.  

The report of an August 1999 VA field examination notes the 
veteran had no capacity of handle large sums of money, was 
easily taken advantage of, and would be considered 
incompetent for VA purposes.  The veteran was well oriented 
and communicated well.  The veteran's home was clean and 
adequately furnished, and the veteran was cleanly dressed.


II.  Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran has asserted that 
the service connected schizophrenia is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

The veteran has been accorded a VA examination.  He has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with the claims folder.  Accordingly, the Board of 
Veterans' Appeals (Board) finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities contained in 38 C.F.R. Part 4 (1999) (Schedule).  
The disability ratings are based on the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Under the criteria of Diagnostic Code 9203 for paranoid 
schizophrenia and Diagnostic Code 9204 for undifferentiated 
schizophrenia, a 10 percent rating is warranted where there 
is occupational and social impairment due to mild or 
transient symptoms which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9203, 9204 (1999).

The May through June 1997 private hospital discharge summary 
notes there was a plethora of psychotic thought and the June 
through August 1997 private hospital discharge summary notes 
and speech content was delusional.  The September 1998 VA 
examination report indicates there was tangentiality of 
thought processes and that he was not competent.  Therefore, 
there is evidence of gross impairment of thought processes or 
communications.

The May through June 1997 private hospital discharge summary 
indicates the veteran was delusional believing that he was a 
member of the CIA, a physician, and that he was adapted for 
life on other planets.  Additionally, the June through August 
1997 private hospital discharge summary notes the veteran 
exhibited grandiose delusions and hallucinations were 
suspected.  The September 1998 VA examination report also 
indicates the veteran had auditory and visual hallucinations.  
The veteran also testified that he made a contract with space 
and had electronics to correspond with space.  The veteran's 
cousin testified the veteran believed he was God and the 
president, that he worked for the CIA or FBI, he was a 
guerilla, made deals with space, and talked with people in 
space.  Accordingly, there is evidence of persistent 
delusions or hallucinations.  

The May through June 1997 private hospital discharge summary 
notes the veteran was profoundly disheveled.  The June 
through August 1997 private hospital discharge summary notes 
the veteran had not bathed in two or three years and was 
noted to be somewhat disheveled since he hadn't shaved.  He 
was also noted with leg ulcers that he was trying to cure 
with bleeding and baby powder.  The September 1998 VA 
examination report notes the veteran was unkempt and smelled.  
Additionally, the veteran's cousin testified that he made 
sure the veteran took his medication and that he had to 
remind the veteran to bathe.  Accordingly, there is evidence 
of the intermittent inability to perform activities of daily 
living including maintenance of minimal personal hygiene.

The June through August 1997 private hospital summary notes 
the discharge GAF value was 70 which is indicative of some 
mild symptoms or some difficulty in social and occupational 
functioning but generally functioning pretty well.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  However, the GAF value was 20 on admission 
which is indicative of occasionally failing to maintain 
personal hygiene or gross impairment in communication.  The 
past year GAF value was 40 which is indicative of major 
impairment in several areas.  The September 1998 VA 
examination report indicates the veteran was unemployable and 
also shows a GAF value of 40.  The inability to work is shown 
as an example of the impairment associated with a GAF value 
of 40.  Additionally, the veteran has been found disabled due 
to his schizophrenia by the Social Security Administration.  
This evidence shows the veteran is unable to work due to his 
schizophrenia.  The September 1998 VA examination report also 
shows the veteran was incompetent and he has been rated as 
incompetent by VA.  While such a determination is not 
dispositive as to the degree of impairment due to 
schizophrenia, it does provide evidence showing that the 
veteran has significant disability due to his schizophrenia.  
Additionally, the August 1999 VA field examination report 
indicates the veteran had no capacity to handle large sums of 
money and was easily taken advantage of.  

As noted, there is evidence of gross impairment of thought 
processes or communications, persistent delusions or 
hallucinations, and the intermittent inability to perform 
activities of daily living including maintenance of minimal 
personal hygiene.  These are all factors applicable to a 100 
percent disability rating for schizophrenia.  Additionally, 
there is evidence that the veteran is unable to work due to 
his schizophrenia and he has been rated incompetent by VA due 
to his schizophrenia.  Accordingly, the evidence shows his 
schizophrenia causes total occupational and social 
impairment.  38 C.F.R. § 4.130, Diagnostic Codes 9203, 9204 
(1999).

The veteran's schizophrenia causes total occupational and 
social impairment.  Therefore, a 100 percent disability 
rating for schizophrenia is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9203, 9204 (1999).



ORDER

A 100 percent disability rating for schizophrenia is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

